IN THE UNITED STATES DISTRICT COURT
FOR THE NORTHERN DISTRICT OF GEORGIA
ATLANTA DIVISION

LUCILLE ANDERSON, SARA
ALAMI, GIANELLA CONTRERAS
CHAVEZ, DSCC, and DEMOCRATIC
PARTY OF GEORGIA, INC.,

Plaintiffs,
v.
BRAD RAFFENSPERGER, in his
official capacity as the Georgia
Secretary of State and Chair of the
Georgia State Election Board, et al.,

Defendants.

 

 

CIVIL ACTION FILE
NO. 1:20-cv-03263-MLB

DECLARATION OF ERICA HAMILTON

COMES NOW, Erica Hamilton, and in accordance with 28 U.S.C. § 1746,

declares under penalty of perjury, as follows:

l.

My name is Erica Hamilton. I have personal knowledge of the facts set forth

in this Declaration and know them to be true and correct. I am over the age of

eighteen years old, am suffering no disabilities, and am competent to execute this

Declaration.
2.

I am the Director for the DeKalb County Department of Voter Registration
and Elections (“DeKalb VRE”). I have served in this position since October 2017. I
make this Declaration in connection to pending litigation styled as Anderson, et al.
v. Raffensperger, et al., in the United States District Court, Northern District of
Georgia, Atlanta Division, civil action number 1:20-cv-03263-MLB.

3.

For the upcoming November 2020 election, 176 polling places are scheduled
to be open in DeKalb County for voting on November 3, 2020 (“Election Day”). We
currently have twelve (12) polling places scheduled to be open for Advanced Voting
from October 12 through October 30, 2020 including the intervening Saturdays and
Sundays (the Main Office includes two separate polling locations). The scheduled
hours for the twelve (12) Advanced Voting polling places on those October 2020
dates are currently posted on the DeKalb VRE webpage on DeKalb County’s official
website, which can be accessed via the following link:

https://www.dekalbcountyga.gov/sites/default/files/users/user304/Adv%201 1-
3%20LOCATIONS%20AND%20HOURS _V2.pdf.
4,

For the precincts which were moved to the same location as another polling
place this year as a result of polling places withdrawing due to the COVID-19
pandemic, we maintain separate voting lines, registration, machines and poll
workers for each precinct, even though the precinct polling locations are

consolidated in the same building.

5.

Based on the anticipated amount of in-person voting for the upcoming
November 2020 election, the DeKalb County Board of Registration and Elections
(“DeKalb Board”) is not expecting there to be any issue as far as any shortage of
polling places in DeKalb County or any situation requiring the addition of a polling
place beyond the 176 currently available polling places for the November 2020
election. In the event of an emergency or an event that renders one of the currently
available polling places unavailable for the November 2020 election within 60 days
of Election Day, the Board has the discretion to change a polling place in accordance
with O.C.G.A. § 21-2-265. While the DeKalb Board has not determined a need for
adding any polling places for the November 2020 election, the DeKalb Board would
incur added costs for advertising an added polling place in the legal organ, costs to

rent any non-County owned property as a polling place, and additional costs to staff
an added polling place. Each new polling place must also be inspected to ensure it
has adequate spacing and power capabilities.
6.
Administering an election for in-person voting during an unprecedented
global pandemic presents unique challenges in light of social distancing
considerations and other spacing considerations based on the size and configuration

of the newer voting equipment in comparison to the size of the 176 available polling

places in DeKalb County. The DeKalb Board is working to meet this challenge
based on lessons learned and experience from the June 2020 primary and August
2020 run-off election.

7.

The DeKalb Board anticipates that it has a sufficient amount of voting
machines and other voting equipment for each of the polling places. For the
upcoming November 2020 election, based on the anticipated population of voters
and voting machine capacity, our office plans to allocate the voting machine
equipment as set forth in the spreadsheet attached hereto as Exhibit A.

8.
For the November 2020 election, our office also expects there to be a

sufficient amount of poll workers staffed at each of the polling places, along with a
sufficient amount of emergency paper ballots and provisional ballots being available
at each of the polling places in accordance with the Georgia Election Code and State

Election Board Rules and Regulations.

During the June 2020 primary election, in light of concerns over the
COVID19 pandemic, the DeKalb Board experienced a significant number of
cancellations by poll workers who would ordinarily agree to work during the election
cycle. Based on that experience, our office, with assistance from the Georgia
Secretary of State’s Office and other local organizations, has increased recruitment
efforts for poll workers for the November 2020 election. Through those recruitment
efforts, our office expects to have 1,800 poll workers scheduled in advance to
adequately staff each of the 176 polling places for the November 2020 election
(including Advanced Voting polling places and all polling places on Election Day).

10.

We are also training an additional back-up poll workers who would agree to
work as poll workers on Election Day in case our office needs to call upon any of
them due to last-minute cancellations by any of the poll workers scheduled to work

a given polling place.
11.

The DeKalb VRE has already commenced training poll workers. While the
DeKalb VRE did have the trainers of the poll workers perform a live demonstration
of the voting process using the new voting equipment in advance of the June 2020
primary, the DeKalb VRE is providing improved training on the newer equipment
in advance of the upcoming November 2020 election. All! poll workers who will
work hands-on with the equipment on Election Day will receive in-person training.
As part of the training offered to poll workers for the November 2020 election, the
in-person training of poll workers offered by the DeKalb VRE will include a live
simulation of the entire voting process from start to finish using the same type of
voting equipment that will be used during the November 2020 election, including on

Election Day.

12.

At each of the 176 polling places for the upcoming November 2020 election,
the DeKalb VRE will keep one paper back-up list of voters in the precinct. The
purpose of keeping the paper list is to allow for voter processing and check-in to
continue in the event there is any type of power outage in the polling place or poll

pads stop working for any reason, and to also account for any situation where a
person met the voter registration deadline but did not meet the deadline to be
included in the upload of eligible voters on the poll pad.
13.

With respect to issuance of emergency paper ballots to voters at a polling
place, the State Election Board’s Rules and Regulations (See State Election Board
Rule 183-1-12-.11) already provide guidance on determining if an emergency
situation exists and afford the election supervisor with discretion in deciding whether
there is an existing emergency situation that warrants voters being issued emergency
paper ballots to vote instead of voting on the electronic ballot markers. Our office
intends to follow the existing State Election Board Rules and Regulations pertaining
to the availability and use of emergency paper ballots at polling places in DeKalb
County during the November 2020 election. Our office has the capacity to print
additional emergency paper ballots on Election Day and deliver those to each polling

place, if necessary.

14.
The DeKalb Board has also taken steps to improve the efficiency of the
absentee voting process, given the anticipated increase in absentee voting this year.
The steps include, but are not limited to, the acquisition of additional scanning

equipment and the engagement of the National Vote at Home Institute, a national
non-profit organization with an expertise in mail ballot use and administration. We
expect that these measures will improve the experience of those voters who choose

to vote absentee during the November 2020 election.

15S.

In contrast to the June primary, it is my understanding that the Secretary of
State is working to provide one Dominion technician per polling place to be on call
on Election Day to resolve any machine or equipment malfunctions. In addition to
the Dominion technicians made available to DeKalb by the Secretary of State, we
plan to have at least ten (10) VRE employees who have been trained on the
Dominion equipment to be deployed to the polling locations to address technical
issues as they may arise on Election Day. We have also planned to have at least ten
(10) DeKalb County IT professionals available and dedicated to assisting poll
officials with technical issues such as power sources and connectivity as they may

arise on Election Day.
16.

The DeKalb Board will also be deploying a new software application which
will allow both the Board and voters to monitor line length at polling locations
throughout Election Day. It is our intent that the deployment of this application will

allow us to respond as efficiently and effectively as possible to any issues which may
be causing increased waiting times at the polling locations, and also provide voters
will real-time information to facilitate the execution of their voting plans.
17.

In addition to working to improve voting efficiency during advanced voting
and on Election Day, the DeKalb Board is sending out absentee ballot applications
to all registered voters in DeKalb County, in an effort to encourage absentee voting
by mail for the November 2020 election.

18.

To further encourage absentee voting, the DeKalb VRE has placed eighteen
(18) absentee ballot boxes, as allowed by Ga. Comp. R. & Regs. 183-1-14-0.8-.14,
throughout the County to allow for electors to drop off their ballot for the November
2020 election. We are planning to add at least six (6) additional absentee ballot boxes
this week.

I declare under penalty of perjury that the foregoing is true and correct.

Executed on this Sth day of October 2020.

fz

By: fica Hamilton
Diyéctor of DeKalb County Voter
Registration and Elections
